Citation Nr: 9920506	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-23 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to 
September 1983.  This appeal came before the Board of 
Veterans' Appeals (Board) from a February 1995 rating 
decision, from the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  By means of an 
order dated in November 1997, the Board remanded this case 
for further development.  Subsequent to accomplishment of 
additional development, the RO has continued to deny this 
claim.


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2. Right ear hearing loss is manifested by a puretone 
threshold average of 46.25 dB at 1000, 2000, 3000, and 4000 
hertz, and by speech recognition of 90 percent.
 
3.  Neither an exceptional nor an unusual disability picture 
has been demonstrated so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
§§ 4.85-4.87, Diagnostic Codes 6100-6110 (1998); 64 Fed. Reg. 
25202-25210 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss in the right ear was 
established by means of a February 1984 rating action, 
following a review of the evidence, to include service and 
post-service medical records which showed hearing loss in the 
right ear.  The appellant was granted a noncompensable rating 
which has remained in effect since that time.

Current medical evidence of record includes report of a VA 
audiological examination, dated in July 1994, which showed 
the appellant's puretone threshold average at 1000, 2000, 
3000, and 4000 hertz was at 32.5 dB for the right ear.  His 
speech recognition in the right ear was at 94 percent.  
Report of a medical examination that was conducted the same 
day that the audiological examination was conducted indicates 
that the appellant heard and understood quiet conversation in 
the examining room.  

Report of a VA audiological examination, dated in March 1996, 
indicates that the appellant's puretone threshold average at 
1000, 2000, 3000, and 4000 hertz was at 33.75 dB for the 
right ear.  His speech recognition in the right ear was at 92 
percent.

Report of a VA audiological examination, dated in July 1998, 
indicates that the appellant's puretone threshold average at 
1000, 2000, 3000, and 4000 hertz was at 46.25 dB for the 
right ear.  His speech recognition in the right ear was at 90 
percent.

During a hearing before the undersigned held in July 1997, 
the appellant testified that he works in the produce 
department at a commissary.  His responsibilities include 
receiving the produce and placing them on the shelves, as 
well as interacting with customers.  He indicated that he has 
to look at people when they are talking to him, otherwise, he 
may not hear or understand them.  At his work, he is unable 
to hear the telephone ring in the office, or if his 
supervisor speaks with him, he is unable to hear him/her 
unless they are face-to-face.  When his employer realized 
that he had hearing problems, they began talking to him face-
to-face so that he could hear and understand them.  He is 
apparently unable to hear certain sounds, though he could not 
be specific as to the exact nature of the sounds.  While 
driving, he is able to hear sounds such as a train passing or 
horns blowing if they are loud enough.  He did not indicate 
that his hearing had any significant impact on his driving, 
other than that he had "to constantly look in the mirror to 
see what's around [him]." 

The Board notes that during the pendency of this claim, the 
regulations pertaining to evaluations of hearing loss 
disability changed.  See 64 Fed. Reg. 25202-25210 (May 11, 
1999).  The Board has reviewed the changes and finds that 
these changes have no bearing on the case at hand; therefore, 
a remand is unnecessary in order for the RO to consider the 
new regulations.  See Karnas v. Derwinsi, 1 Vet.App. 308 
(1991).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, §§ 4.85-
4.87.  Under these criteria, the degree of disability for 
hearing loss is determined by application of a rating 
schedule that establishes acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  Under the criteria set forth in the 
Schedule, the appellant's right ear hearing loss, as assessed 
by the current medical evidence of record, is assigned a 
Level II for the right ear.  This degree of right ear hearing 
loss, as determined by Diagnostic Code 6100 under the 
Schedule, warrants a noncompensable evaluation.  As such, an 
increased rating for a right ear hearing loss cannot be 
granted under the schedular criteria.

The Board notes that the appellant has requested an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1996).  Under this provision, it is stipulated 
that the application of the regular schedular standards will 
be deemed impractical when an exceptional or unusual 
disability picture is presented, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  If the schedular criteria are deemed 
impractical, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be assigned.  38 C.F.R. 
§ 3.321(b).

In the case at hand, the Board does not find that the 
appellant's hearing loss disability is such an exceptional or 
unusual disability picture as to warrant an extraschedular 
rating.  The appellant has, in essence, identified some 
difficulties he has had in the work place which have required 
him, as well as his employer, to make certain adaptations in 
order to minimize misunderstandings between him and others.  
He has also described some limitations on his duties due to 
his hearing loss.  There are, no doubt, some limitations that 
go along with any disability, including the appellant's 
hearing loss disability.  However, these limitations do not 
show an unusual and exceptional circumstance which would 
require the application of the extraschedular standards.  
Therefore, the Board concludes that the claim for an 
increased rating must be denied.  


ORDER

Entitlement to an increased (compensable) evaluation for 
hearing loss, right ear, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

